On Application for a Rehearing.
Appellees complain that our decree avoiding the judgment of the lower court of November 20th, 1882, which placed the heirs of age in possession of the property of the succession of Tlieresa Baumgarden, will vacate that portion of the decree which placed the same heirs in possession of the succession of their pre-deceased father, N. A. Baumgarden.
We understand that we have been concerned in these proceedings with the succession of Mrs. Theresa Baumgarden only, and hence, we ■ b.ave made no reference to the succession of her pre-deceased husband, with which we had, and we could have had, no concern under the pleadings on wliicli our decree was predicated. ‘ '
The suit in nullity, brought by appellants on the 24th of February, 1882, had reference only to that portion of the judgment which placed the heirs in possession of the estate of their mother, and the appeal which they took from the judgment dismissing their action, as well as the appeal whieh they took from the judgment of November 20fch, 1882, submitted that issue alone to our consideration. Honce, we intended, and we must he construed to have annulled the action of the1 lower *134court in putting the heirs of Theresa Baumgarden iu possession of her succession and nothing more, and to have made no order affecting the status of these parties as heirs of their father, whose succession is not involved iu these proceedings.
Appellees’ complaint that our decree has cut them off from the right of answering to the merits of appellants’ action in nullity has no force. Our decision recognizes the legality of the appointment of executors under the will, and no useful purpose could be reached by reopening the case for a trial on the merits of the action in nullity, because the order of the lower court is vacated iu the direct appeal taken therefrom.
Rehearing refused.